Citation Nr: 0809144	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-14 976	)	DATE
	)
      MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for throat cancer, to 
include as a result of in-service exposure to herbicides or 
radiation.

2.  Entitlement to service connection for a prostate 
condition, to include loss of use of a creative organ. 

3.  Entitlement to service connection for residuals of a 
right leg fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from an April 2003 RO decision, 
which denied a claim for service connection for throat 
cancer, as a result of in-service exposure to radiation, and 
a claim for service connection for residuals of a right leg 
fracture; a May 2003 RO decision, which denied a claim for 
service connection for throat cancer, as a result of in-
service exposure to herbicides; and a December 2004 RO 
decision, which denied a claim for service connection for a 
prostate condition, to include loss of use of a creative 
organ.  

The Board would also like to note that additional medical 
evidence was associated with the claims folder after the 
January 2004 statement of the case (SOC) addressing the claim 
for entitlement to service connection for residuals of a 
right leg fracture was issued.  A supplemental statement of 
the case (SSOC) for this claim was not issued.  However, as 
this medical evidence is not pertinent to the veteran's claim 
for service connection for a right leg fracture, the Board 
will proceed.  

The issues of entitlement to service connection for residuals 
of a right leg fracture and entitlement to service connection 
for throat cancer, to include as a result of in-service 
exposure to herbicides or radiation are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have a prostate condition, to include loss of use of a 
creative organ to be etiologically related to a disease, 
injury, or event in service, to include exposure to 
herbicides, Agent Orange, or radiation.


CONCLUSION OF LAW

A prostate condition, to include loss of use of a creative 
organ was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.111 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A VCAA letter dated in May 2004 fully satisfied the duty to 
notify provisions in regards to the veteran's claim for 
service connection for a prostate condition, to include loss 
of use of a creative organ.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In regards to VA's duty to assist, the Board acknowledges 
that the veteran has contended that he underwent a procedure 
to remove his prostate at some point between 1979 to 1989 at 
the Topeka, Kansas VA Medical Center (VAMC).  See Claim, 
March 2004.  Exhaustive efforts were made to locate the 
specified treatment records.  A November 2004 response from 
the VA Eastern Kansas Health Care System indicated that all 
available electronic and paper records had already been 
located and sent, as of April 29, 2004.  The previously 
mailed records included VA treatment records from 1991 and 
2002.  These records did not reference prostate removal or 
treatment for a prostate condition.  The claims file contains 
all available evidence pertinent to the claims, including 
service medical records, private medical records, and VA 
medical records.  VA has requested records identified 
throughout the claims process, and the claims file includes 
the negative replies from facilities that indicated they did 
not have the veteran's records.  The Board concludes VA's 
duty to assist has been satisfied. 

In regards to the veteran's claim of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes a VA examination is not needed for a 
prostate condition, to include loss of use of a creative 
organ because the only evidence indicating that the veteran 
currently has this disability is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2007).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2007).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran alleges that he has a prostate condition as the 
result of his active duty service.  See Claim, March 2004.  
Specifically, he contends that he had his prostate removed, 
resulting in loss of use of his creative organ.  Id.  He 
alleges that this procedure was performed at the Topeka, 
Kansas VAMC at some point between 1979 and 1989.  Id. 

The Board acknowledges that the veteran's service medical 
records reflect that he was diagnosed and treated for 
prostatitis in January 1968.  In June 1968, the veteran's 
prostate was examined again.  At this time, his prostate was 
reported as being non-tender with a smooth nodule.  No 
diagnosis of prostatitis was assigned.  The veteran's 
February 1970 separation examination reflects that the 
veteran was in good health with no mention of prostatitis or 
a prostate condition upon separation.  In addition, there is 
no indication in the medical evidence of record that the 
veteran has a current diagnosis of a prostate condition, to 
include loss of use of his creative organ, or that his 
prostate has, in fact, been removed.  Further, there is no 
evidence of prostate cancer within one year of service 
separation. 

As discussed above, exhaustive efforts were made to locate 
any treatment records from the Topeka, Kansas VAMC for the 
period specified by the veteran.  No results were found 
reflecting prostate removal or treatment of any kind for a 
prostate condition.  In addition, the Board would like to 
note that the veteran was counseled on prostate cancer in 
August 2002.  See VAMC treatment record, August 2002.  His 
prostate-specific antigen (PSA)  at this time was reported as 
being 0.2, which is within the stated normal reference 
levels.  Id.  It was not noted at this time that the 
veteran's prostate had been previously removed.  Id.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have a current prostate 
condition, to include loss of use of the creative organ or 
prostate cancer; thus, there may be no service connection for 
this claimed disability on either a presumptive or a direct 
basis.  

The Board acknowledges the veteran's contentions that he has 
a prostate condition, to include loss of use of his creative 
organ.  See Claim, March 2004.  However, no medical evidence 
has been submitted to support this contention.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions; thus, 
his statements regarding diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

Given the lack of a current prostate disability, the Board 
need not address the veteran's claimed herbicide or radiation 
exposure. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a prostate condition, to include 
loss of use of his creative organ must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a prostate condition, 
to include loss of use of a creative organ is denied.


REMAND

The veteran contends that he has throat cancer as the result 
of exposure to either Agent Orange during his active duty 
service in Vietnam or radiation testing conducted while at 
Fort Lee, Virginia.  See Claim, July 2002; Appellant's Brief, 
February 2008.  The veteran also contends he has a right leg 
disability as a result of a right leg fracture he incurred 
during his active duty service.  See Claim, July 2002.  After 
a thorough review of the veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of these claims. 

The evidence of record reflects that the veteran began 
receiving private treatment for his tongue carcinoma as early 
as approximately 1997.  See Topeka Ear, Nose, & Throat 
treatment record, May 2002.  While it is clear from the 
evidence of record that the veteran was treated for a tongue 
carcinoma, the claims folder contains no record of such 
treatment.  It appears that the veteran's carcinoma 
originated in the tongue; as such, these treatment records 
are relevant to the pending claim of service connection for 
"throat cancer."  VA has an obligation under VCAA to assist 
claimants in obtaining evidence, to include relevant records 
from private medical care providers.  38 C.F.R. § 3.159 
(2007).  Therefore, this case must be remanded in order to 
attempt to locate any outstanding private treatment records, 
to specifically include the records from Topeka Ear, Nose, & 
Throat.

In regards to the veteran's claim for service connection for 
residuals of a right leg fracture, the Board notes that the 
veteran's service medical records reflect that the veteran 
suffered a fracture of his leg in January 1957.  See 
separation examination report, July 1957.  The current 
medical evidence of record reflects that the veteran has 
normal range of motion and arthritis in his knees, with no 
tenderness.  See VAMC treatment record, August 2002.  
However, it is unclear from the current medical evidence of 
record whether the veteran has residuals of a leg fracture.  
Therefore, the Board finds that the current medical evidence 
of record is inadequate for the purpose of adjudicating the 
veteran's claim for service connection for residuals of a 
right leg fracture and a VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.	Send to the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include the 
treatment records for carcinoma from 
Topeka Ear, Nose & Throat.  The RO 
should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. Associate any 
records received, including negative 
responses, with the claims file.

2.	Schedule the veteran for a VA 
examination for residuals of a right 
leg fracture.  The claims file should 
be provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has residuals of 
a right leg fracture.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current residuals of 
a right leg fracture are related to a 
disease or injury in service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted in regards to the veteran's 
claim for service connection for throat 
cancer since the December 2004 SSOC was 
issued and all the evidence that was 
submitted in regards to the veteran's 
claim for service connection for 
residuals of a right leg fracture since 
the January 2004 SOC was issued.  In 
the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


